On November 8th, 1905, the defendant issued to Robert H. Pouch a policy of insurance whereby it insured his life in the sum of $2,000, payable to the plaintiff if she survived him. Pouch died May 17, 1911, having complied with all the provisions and agreements contained in said policy. Proof of his death was submitted *Page 283 
to the defendant by the plaintiff, and she demanded payment of said policy, and, it not being paid, this action was commenced. The defendant thereupon made a motion to interplead Eliza Hargreaves, as administratrix of the goods, chattels and credits which were of Robert H. Pouch, deceased, as the sole defendant in the action, in the place and stead of the defendant, and to permit the defendant to pay into court the said $2,000 with interest thereon from the date of the death of said insured, and to be relieved from further liability to either the plaintiff or said Hargreaves as administratrix. Such motion was made upon an affidavit stating the facts above recited and the further fact that after the death of the said Robert H. Pouch "a claim was also made by one Eliza Hargreaves, as administratrix of the goods, chattels and effects which were of Robert H. Pouch, deceased, who claimed to be entitled to the moneys due under said policy on the ground that she was the administratrix of said estate."
The only other material fact stated by the defendant on the motion was that the claim of said administratrix was made without collusion with the defendant.
Upon the motion the plaintiff's affidavit was read stating that said policy of insurance was issued a few days after her marriage to said Pouch and that it was thereupon delivered to her and has been in her possession continuously until it was surrendered to the defendant with proofs of his death. She further therein stated that "I have attended to the payment of the premiums of said policy and paid them first out of my household account, and for the past three years have paid them out of my own funds and hold all the receipts for the said premiums. My rights as beneficiary under said policy have never been questioned by either defendant or any other person."
Section 820 of the Code of Civil Procedure provides as follows: "A defendant against whom an action to recover upon a contract, or an action of ejectment, or an action to *Page 284 
recover a chattel, is pending, may, at any time before answer, upon proof, by affidavit, that a person, not a party to the action, makes a demand against him for the same debt or property, without collusion with him, apply to the court, upon notice to that person and the adverse party, for an order to substitute that person in his place, and to discharge him from liability to either, on his paying into court the amount of the debt, or delivering the possession of the property, or its value, to such person as the court directs. * * * The court may, in its discretion, make such order, upon such terms as to costs and payments into court of the amount of the debt, or part thereof, or delivery of the possession of the property, or its value or part thereof, as may be just, and thereupon the entire controversy may be determined in the action."
The Code provision for interpleader by order, upon motion, was not intended to create a new ground for interpleader, but to enable a person sued on a claim where an action of interpleader could be brought, to bring the third person, making a claim to the fund or property, into court in a summary way upon motion, as stated in the section quoted, without the expense and delay to the stakeholder that would result from an action of interpleader. It is not a new, but a concurrent and more simple remedy.
In Pomeroy's Equity Jurisprudence (Vol. 3, sec. 1328), referring to the complaint in an action of interpleader, it is said: "It must allege positively that conflicting claims to substantially the same thing, fund, debt, or duty are set up by the defendants; that the plaintiff claims no interest in the subject-matter; that he is indifferent between the claimants, and is ready and willing to deliver the thing or fund, or pay the debt, or render the duty to the rightful claimant, but that he is ignorant or in doubt which is the rightful one, and is in real danger or hazard by means of such doubt from their conflicting demands."
In Mohawk  Hudson Railroad Co. v. Clute (4 Paige, *Page 285 
384, 392) the court say: "The only ground upon which this court assumes jurisdiction, in a simple bill of interpleader, is the danger of injury to the complainant, from the doubtful rights and conflicting claims of the several defendants, as between themselves. For this reason he must state his own situation, in reference to the fund in question or the duty to be performed, and the nature of the claims of the several defendants to the same."
In Dorn v. Fox (61 N.Y. 264, 268), sustaining an action to interplead the collector of taxes in each of two towns, each of which had a tax warrant against the plaintiff for a tax assessed upon the same farm, the court say: "There was an allegation in the complaint that the plaintiff was ignorant of the respective rights of the collectors. * * * Such ignorance must be shown, or, at least, it must appear that there is some doubt to which of such claimants the debt or duty belongs, so that he cannot safely pay or render it to one without some risk of subsequently being made liable for the same debt or duty to the other." The court also quoted with approval the language above quoted from Mohawk Hudson R.R. Co. v. Clute.
In Baltimore  Ohio R.R. Co. v. Arthur (90 N.Y. 234, 237) the court, in reversing an order of the General Term which reversed an order of the Special Term denying a motion for interpleader, say: "The plaintiff is not shown to incur any hazard in paying according to its contract. The transaction between it and Arthur was of the simplest kind — a purchase of goods at a fixed price; on the other hand, no title or color of title is given to Power. (Sto. Eq. Pl. sec. 293.) Nor does he claim to be entitled. On the contrary, he says he is `not prepared to say' the plaintiff `should pay him.' At most, his declaration is that upon some adjustment in future of unnamed transactions between the Chrome Steel Company and Arthur, he may `be found entitled to receive payment.' The mere pretext of a conflicting claim is not enough to show *Page 286 
that the plaintiff is in any danger of loss from an inability to determine to whom the debt in question should be paid. The relation between himself and Arthur is the ordinary one of vendee and vendor, and it was a sufficient answer to the motion that the plaintiff showed no such claim of right in Arthur's co-defendant, as he might interplead for, and by its allegations bring in question the amount due to either. A debtor cannot, in this summary manner, discharge a creditor with partial payment, or prevent him from enjoying the fruits of his bargain."
In Crane v. McDonald (118 N.Y. 648) the court, referring to the defendants in an action of interpleader, say: "The complaint describes the claim of the defendant McDonald more fully than that of the defendant Goodrich, because the former had sued him and had thus furnished him with a definite description. While the claim of the latter was not clearly nor fully described, enough was set forth to show that it was not a mere pretext, but that it apparently rested upon a reasonable and substantial foundation. * * * It was not necessary for the plaintiff to decide, at his peril, either close questions of fact or nice questions of law, but it was sufficient that there was a reasonable doubt as to which claimant the debt belonged." (Bassett v. Leslie,123 N.Y. 396.)
The courts of this state other than this court have also with substantial unanimity held that it is necessary to sustain an action of interpleader or a motion under the Code to show that the alleged claims have, or in case of a motion the claim of a third person has, some reasonable basis on which to rest. While it has never been held that it is necessary to sustain an interpleader to show that a claimant will probably succeed in establishing his claim, a mere assertion of claim by another without alleging anything whatever on which to base it is not enough. (Williams v. Ætna Life Ins. Co., 8 S. Rep. 567;Pustet v. Flannelly, 60 How. Pr. 67; Nassau Bank v.Yandes, 44 Hun, 55; Mars v. Albany *Page 287 Sav. Bank., 64 Hun, 424; Schell v. Lowe, 75 Hun, 43;Lennon v. Metr. Life Ins. Co., 20 Misc. Rep. 403; Freda v.Montauk Co., 26 Misc. Rep. 199; Cohen v. Cohen, 35 Misc Rep. 206; Mich. Sav. Bank v. Coy, Hunt  Co.,45 Misc. Rep. 40; Allen v. Quackenbush, 48 Misc. Rep. 627; Fowler v.Eastman Council No. 97, 58 Misc. Rep. 14; Mitchell v. Catlin Powell Co., 71 Misc. Rep. 450; Perkins v. Montgomery,
70 N Y Supp. 136; Stevenson v. N.Y. Life Ins. Co., 10 App. Div. 233;Windecker v. Mut. Life Ins. Co., 12 App. Div. 73;Burritt v. Press Pub. Co., 19 App. Div. 609; Roberts v.Vanhorne, 21 App. Div. 369; Burritt v. Press Pub. Co.,25 App. Div. 141; Wertheimer v. Ind. Order, Free Sons of Judah,28 App. Div. 64; Sexton v. Home Fire Ins. Co., 35 App. Div. 170;Golden v. Metr. Life Ins. Co., 35 App. Div. 569;Southwark Natl. Bank. v. Childs, 39 App. Div. 560; Post v.Emmett, 40 App. Div. 477; Wells v. Natl. City Bank.,40 App. Div. 498; Kreiser v. City of N.Y., 46 App. Div. 16;Merchant v. Northwestern Mut. Life Ins. Co., 57 App. Div. 375;Hinsdale v. Bankers Life Ins. Co., 72 App. Div. 180;Chapuis v. Long, 77 App. Div. 272; Kirsop v. Mutual LifeIns. Co., 87 App. Div. 170; Helene v. Corn Exchange Bank,96 App. Div. 392; St. John v. Union Mutual Life Ins. Co.,132 App. Div. 515.) So far as there are authorities to the contrary they are overruled.
We concur in the dissenting opinion herein written at the Appellate Division (Pouch v. Prudential Insurance Co.,146 App. Div. 612, 616), by LAUGHLIN, J., in which he says: "Where, as here, a statutory provision has received judicial construction, which has been long acquiesced in, I am of opinion that such construction should be adhered to, and that it should be left to the Legislature to amend the law if a change should be deemed necessary. Unless, in the administration of our law, precedents are to be disregarded, and judges and courts are to be free to decide questions of practice and law on their own view uninfluenced *Page 288 
by precedents, I am of opinion that the long established construction of section 820 of the Code of Civil Procedure should be followed."
In 1908 the Legislature added to the Code of Civil Procedure section 820a (Laws of 1908, chap. 285) relating to an action of interpleader, and in doing so authorized a debtor to bring suit when a sum of money shall be due and payable under or on account of a contract "and the whole or any part thereof exceeding fifty dollars in amount shall be claimed or demanded by adverse claimants thereto."
The language used is so similar to the language of section 820, relating to interpleader by order, that it must be assumed that the Legislature intended that it should be construed as the language of section 820 had so long been construed. Statutes are presumed to be enacted by the Legislature with knowledge of the decisions of the courts construing the language used therein unless it expressly appears that the construction given by the courts was not intended.
The orders of the Appellate Division and Special Term should be reversed, with costs, and the motion denied, with costs, and the question certified answered in the negative.